Case 19-42394   Doc   Filed 11/18/19   Entered 11/18/19 12:29:26   Desc Main
                          Document     Page 1 of 4
Case 19-42394   Doc   Filed 11/18/19   Entered 11/18/19 12:29:26   Desc Main
                          Document     Page 2 of 4
Case 19-42394   Doc   Filed 11/18/19   Entered 11/18/19 12:29:26   Desc Main
                          Document     Page 3 of 4
   Case 19-42394         Doc     Filed 11/18/19   Entered 11/18/19 12:29:26        Desc Main
                                     Document     Page 4 of 4



                           UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 In Re:                                           Case No. 19-42394

 Joe D. Coleman                                   Chapter 13

 Debtor.                                          Judge Brenda T. Rhoades

                                   CERTIFICATE OF SERVICE

I certify that on November 18, 2019, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s ECF System. Party/Parties may access this filing
through the Court’s system:

          Diane S. Barron, Debtor’s Counsel
          ecffiling@rbarronlaw.com

          Carey D. Ebert, Chapter 13 Trustee
          ecfch13plano@ch13plano.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on November 18, 2019, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Joe D. Coleman, Debtor
          8648 Secret Forest Dr.
          Dallas, TX 75249

 Dated: November 18, 2019                         /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
